Case 4:20-cv-00005-ELR Document 54-5 Filed 10/27/20 Page 1 of 5




                Exhibit B
              Case 4:20-cv-00005-ELR Document 54-5 Filed 10/27/20 Page 2 of 5




TO OUR SHAREHOLDERS
Our relentless focus on our growth priorities is helping Mohawk fulfill its
fundamental purpose: Grow Profitability and Increase Shareholder Return.


                                After five consecutive years of          Across most regions, growth slowed
                                record earnings, 2018 proved more        through the year due to softening
                                difficult than we anticipated, with      economies, slowing home sales,
                                inflation increasing dramatically,       higher mortgage rates and political
                                luxury vinyl tile (LVT) impacting        uncertainty. The largest flooring
                                other U.S. flooring products and         channel is residential remodeling,
                                most of our markets slowing. In          which is expected to strengthen as
                                this environment, we selectively         home sales slow.
                                invested $1.5 billion to enhance our
                                long-term performance, primarily         We are managing through these
                                in new product categories and            conditions, while enhancing the
                                geographies through greenfield           long-term growth and profitability
                                projects and acquisitions, cost-saving   of our business. To accomplish
                                initiatives and buying back shares.      this, we continued our strategy of
                                Our industry has faced periods with      acquiring leading businesses in
                                volatile costs and shifts in consumer    new markets and implementing
                                preferences before, and we have          major greenfield projects to establish
                                always navigated through them            new product categories in the U.S.,
                                to emerge stronger with a more           Europe and Russia.
                                competitive position.

                                In 2018, inflation in the U.S. was       GLOBAL ACQUISITIONS
                                driven primarily by dramatically         In July, we finalized our acquisition
                                increasing material costs, escalating    of Godfrey Hirst, which positioned
                                transportation and energy costs and      us as the largest flooring supplier in
                                constrained chemical supply. The         Australia and New Zealand. With the
                                tight U.S. labor market increased        Australian housing market slowing,
                                employee turnover, which impacted        we are investing to expand Godfrey
                                both our efficiencies and training       Hirst’s commercial carpet position
                                costs. Our ability to offset these       and leveraging Mohawk’s resources
                                pressures was hindered by continuous     to enhance product and material
                                inflation, more competitive imports      strategies. We anticipate bringing
                                due to a stronger dollar and end-        greater value to the market with more
                                user substitution of LVT for other       innovative products and a compre-
                                alternatives.                            hensive offering of hard surface prod-
                                                                         ucts distributed under our brands. We
                                In the U.S., LVT is taking share         also are growing Godfrey Hirst’s U.S.
                                from other flooring and will become      sales by positioning the brand’s New
                                a significantly larger part of our       Zealand wool collections as part of
                                portfolio. Our LVT manufacturing         Mohawk’s luxury carpet range.
                                and import strategies are progressing,
                                and we believe our margins will          In November, we extended our
                                improve in the future. In the U.S.       position as the world’s largest
                                and Europe, we are adding more           ceramic tile provider by finalizing
                                                                         the purchase of Eliane in Brazil.
Jeffrey S. Lorberbaum           talent to our new LVT operations to
                                                                         Eliane is an industry leader, with the
Chairman and                    increase our production, efficiency
                                                                         best brand and a premium position
Chief Executive Officer         and differentiation in 2019.




6      Mohawk Industries
                 Case 4:20-cv-00005-ELR Document 54-5 Filed 10/27/20 Page 3 of 5
                                                                                                                     Letter to Shareholders



in one of the world’s largest ceramic
markets. The Brazilian market is
strengthening, and both our sales
and margins are expanding. We
have ordered the first phase of
new equipment to enhance Eliane’s
operations and margins following
the strategy we used to dramatically
improve Marazzi’s profitability.
We are formulating strategies to
optimize sales in Central and South
America from our operations in
Brazil and Mexico.

In Europe, we extended our direct
distribution strategy by acquiring
hard surface distributors in Italy,
Switzerland and the Netherlands,                       MARAZZI PORCELAIN TILE
                                                       Art Grey Rectificato (floor), Grande Metal Look Porcelain Slabs (wall)
which will broaden our customer
                                                       and D_Segni Colore Decoro Mix (desk)
base and improve our service in
these countries. We also acquired
Berghoef, the largest mezzanine
       Lorem
flooring      Ipsum
         provider  inDolor
                      Europe, and              XXX
                                                Lorem Ipsum
                                                         Lorem
                                                            Dolor
                                                               Ipsum Dolor                XXX     XXX
                                                                                                   Lorem Ipsum
                                                                                                             Lorem  Ipsum Dolor XXX
                                                                                                                Dolor                                      XXX
                                                                                                                                                            Lorem Ipsum
               NET
expanded the business by lever-
                                                        NET
               SALES
aging our existing manufacturing                        SALES                                             EBITDA1                                     EBITDA1
resources and sales organization.                                                                                                   $1,859
                                              $9,984                                     $9,984
                                     $9,491                                     $9,491                                     $1,712            $1,705                    $1,71
                               $8,959                                     $8,959
STRATEGIC EXPANSIONS
            $8,072                                               $8,072                                           $1,396                                      $1,396
            $7,803
While these acquisitions  provide us                    $7,803
with substantial growth and profit                                                                        $1,172                                      $1,172
opportunities, we will also benefit
from multiple internal investments
in new products and markets that
expand the scope of our business.
                 2014

                        2015

                                2016

                                       2017

                                               2018


                                                          2014

                                                                  2015

                                                                           2016

                                                                                  2017

                                                                                          2018




                                                                                                           2014

                                                                                                                   2015

                                                                                                                            2016

                                                                                                                                     2017

                                                                                                                                              2018


                                                                                                                                                       2014

                                                                                                                                                               2015
In the U.S., our new state-of-the-
art quartz countertop plant is
manufacturing basic products as we
                                                                                             1
ramp up production and optimize                                                                See non-GAAP reconciliation tables.

our processes and formulations. Our
existing ceramic tile sales channels       Earlier in 2018, we began to supply           providing the architect and design
and countertop distribution will           the European market with carpet               community a single source for
bolster our presence in the market.        tile from our new plant in Belgium.           superior flooring.
For years, we have been one of the         The products showcase sophisticated
                  SALES
largest U.S. distributors     BY REGION
                          of stone  slabs  styling SALES   SALES
                                                               BY REGION
                                                   for commercial        BY SEGMENT
                                                                     applications                 SALES SALES
                                                                                         As planned, our new sheet vinyl
                                                                                                                        BY SEGMENT       BY PRODUCT                    SA
and quartz countertops, and now we         along with exceptional performance            plant in Russia commenced opera-
are complementing those offerings          features that distinguish them in the         tions in December and is producing
with our own U.S.-manufactured             marketplace. As in Australia, we are          goods to satisfy commitments to
quartz as well as porcelain slabs          utilizing the design and technical            major customers. Sheet vinyl is one
imported from our Italian operations.      expertise of our U.S. carpet team             of the most widely used flooring
With this product extension, we            to deliver style and innovation and           categories in Russia; and, as we
now manufacture options for all            ensure the efficient operation of our         refine the plant’s processes and
kitchen and bath surfaces, creating a      industry-leading facility. To grow our        costs, we will expand our customer
coordinated offering for residential       carpet tile business, we have built           base and introduce innovative collec-
and commercial spaces.                     an  experienced   European     sales team     tions. We haveFlooring       prepped
                         United States 61%                United States  61% NA 40%
                                                                      Flooring                                                      NA the
                                                                                                                                       40%
                                                                                                                                  Carpet   Russian
                                                                                                                                          and Resilient 39%
                         Europe 26%        that will also Europe
                                                          represent     our other
                                                                  26%Global  Ceramic 36% market by delivering     Global Ceramic    products
                                                                                                                                  Ceramic  andfrom
                                                                                                                                          36%  Stone 36%
                         Russia 4%         commercial hard     surface
                                                          Russia         collections,
                                                                  4% Flooring  ROW 24% our EuropeanFlooring        plants Laminate  with 24%
                                                                                                                                    ROW  superior
                                                                                                                                            and Wood 16%
                           Other 9%                                  Other 9%                                                      Other 9%


                                                                                                                   2018 Annual Report                  7
                       Case 4:20-cv-00005-ELR Document 54-5 Filed 10/27/20 Page 4 of 5




     visuals, fielding an experienced             reduce our costs. We are increasing        greater efficiency. We have added
     sales force and leveraging relation-         the specialization of our ceramic          trucks and trailers to our North
     ships from our Russian businesses.           plants in Italy, Spain, Poland and         American fleet, allowing us to better
                                                  Bulgaria to improve our competitive        serve our customers and control
                                                  advantages. For example, we are            transportation costs. In Belgium, we
     SELECTIVE INVESTMENTS                        moving production of our outdoor           are improving our cost position for
     These three projects, along with             ceramic tile production to Poland,         board manufacturing by doubling
     our new U.S. and European rigid              where we have added new lines              our production of adhesives, and,
     and flexible LVT lines, will increase        dedicated to this category. We have        in Tennessee, we began operating
     production throughout 2019 as                increased the production and size          a new power generating facility
     we work to align output and cost.            capabilities at our Bulgarian plant        to reduce our energy costs at our
     As we progress through the year,             to enhance our sales in lower price        new quartz plant.
     we believe these investments will            points across Europe. In Italy, we
     position us to improve our sales             are gaining traction with our large
     and margins. We will better realize          porcelain slabs, which are used for        LOOKING FORWARD
     the potential of these projects in           floors, walls and countertops. Our         Since    going public in 1992, we have
     2020 and beyond as volume and                ceramic tile expansion in Mexico is        ensured     that our allocation of capital
     efficiencies increase. When we               now maturing and delivering cost           delivers proper returns for investors.
     launched all these initiatives, we           savings as well as manufacturing           Historically, we have accomplished
Lorem
 Lorem
 Lorem Ipsum
        Ipsum
     realized   that they wouldXXX
         IpsumDolor
                Dolor
                Dolor                XXX
                                    XXX
                                     create  Lorem
                                              LoremIpsum
                                              Lorem   IpsumDolor
                                                     Ipsum   Dolor
                                                             Dolor           XXX
                                                                               XXX
                                                                              XXX        Lorem
                                                                                          Lorem
                                                                                             thisIpsum
                                                                                          Lorem    Ipsum
                                                                                                  Ipsum   Dolor
                                                                                                    throughDolor
                                                                                                           Dolor             XXX
                                                                                                                              XXX
                                                                                                                              XXX
                                                                                                               selective acquisitions
      NET
      NET
     some pressure on our short-term
                                                  more advanced products at higher
                                                                                             and   internal   investments.  In 2018, we
      SALES
      SALES
     results because of start-up costs and
                                                  average selling prices and better  EBITDA
                                                                                     EBITDA
                                                  margins. In Russia, we are extending
                                                                                                  1 1
                                                                                                    1
                                                                                             took advantage of stock prices that
     market uncertainties. In the long-           our market-leading ceramic position        we believe     undervalued our business
                                                                                                          $1,859
                                                                                                           $1,859
                                                                                                           $1,859
                                  $9,984
                                   $9,984
                                   $9,984
     term, these investments $9,491will make
                           $9,491
                            $9,491                with premium sanitary ware, as well        and   purchased
                                                                                                  $1,712
                                                                                                    $1,712
                                                                                                    $1,712       about
                                                                                                                  $1,705$274 million of
                                                                                                                 $1,705
                                                                                                                  $1,705
                    $8,959
     us much stronger,$8,959more profitable
                      $8,959                                                                 Mohawk       stock,  reducing  our share
                                                  as launching production of porcelain
     and more$8,072
               $8,072
              $8,072
                  competitive in our major                                                   count by 2.3 million or the equiva-
                                                                                          $1,396
                                                                                            $1,396
                                                                                           $1,396
      $7,803
        $7,803
       $7,803                                     slabs. We  also have added  capacity in
     markets. The start-up costs that we          the U.S., Europe and Russia to meet        lent of 3 percent of all outstanding
                                                                                    $1,172
                                                                                     $1,172
                                                                                     $1,172
     have incurred during the past years          growing demand for our premium             shares. We continue to operate with
     remain part of our 2019 outlook,             waterproof laminate that has reinvig-      a strong balance sheet, extensive
     although at a reduced level, and             orated the category and extended its       liquidity and historically low debt
     will be largely behind us when we            applications into kitchens, baths and      leverage. We remain open to strate-
     reach 2020.                                  laundry rooms.                             gic acquisitions and can take advan-
                                                                                             tage of opportunities when they
         2014

                2015

                       2016

                              2017

                                     2018




                                                                                      2014

                                                                                             2015

                                                                                                    2016

                                                                                                           2017

                                                                                                                  2018
         2014

                2015

                       2016

                              2017

                                     2018




                                                                                      2014

                                                                                             2015

                                                                                                    2016

                                                                                                           2017

                                                                                                                  2018
     While these greenfield projects              To lower our costs, we have invested present themselves.
     represent major product and                  in backward integration initiatives
     geographic expansions, we are                across the enterprise. In the U.S., we As we enter 2019, many macroeco-
     also completing other significant            shuttered aging extrusion assets and nomic conditions around the world
     initiatives to increase our product          replaced them with new equipment           could impact our results. Economies
     innovation, grow our sales and               that operates with significantly           have been slowing in most of our



          SALES
          SALESBY
                BYREGION
                  REGION                             SALES
                                                     SALESBY
                                                           BYSEGMENT
                                                             SEGMENT                                SALES
                                                                                                    SALESBY
                                                                                                          BYPRODUCT
                                                                                                            PRODUCT




                   United
                    United  States61%
                    UnitedStates
                           States  61%
                                   61%                        Flooring  NA40%
                                                               FlooringNA
                                                               Flooring NA 40%
                                                                           40%                          Carpet
                                                                                                         Carpetand
                                                                                                         Carpet      Resilient39%
                                                                                                                andResilient
                                                                                                                and Resilient  39%
                                                                                                                               39%
                    Europe26%
                   Europe
                    Europe   26%
                             26%                              Global  Ceramic36%
                                                               GlobalCeramic
                                                               Global Ceramic  36%
                                                                              36%                       Ceramic
                                                                                                         Ceramicand
                                                                                                         Ceramic      Stone36%
                                                                                                                  andStone
                                                                                                                 and  Stone   36%
                                                                                                                             36%
                    Russia4%
                   Russia
                    Russia   4%
                            4%                                Flooring  ROW24%
                                                               FlooringROW
                                                               Flooring ROW  24%
                                                                             24%                         Laminateand
                                                                                                        Laminate
                                                                                                         Laminate      Wood16%
                                                                                                                   andWood
                                                                                                                   and Wood    16%
                                                                                                                              16%
                    Other9%
                   Other
                    Other  9%
                           9%                                                                            Other9%
                                                                                                        Other
                                                                                                         Other  9%
                                                                                                               9%




     8          Mohawk Industries
                        Case 4:20-cv-00005-ELR Document 54-5 Filed 10/27/20 Page 5 of 5
                                                                                                             Letter to Shareholders




          SUSTAINED GROWTH:
          2013-2018
                                                                                                                                   %
                                                                                                             %          CASH FLOW FROM
                                                                                                                        OPERATIONS CAGR


                                                                                          %            EBITDA
                                                                                                       CAGR1

                                                                                   NET SALES
                                                                                     CAGR


                                                               2018 LEVERAGE
                                            $                      RATIO1                        Through strategic
                                                                                                 internal investments and
                                                Billion                                          acquisitions, Mohawk has
                                               CAPITAL                                           significantly grown sales
                                            INVESTMENTS
                                                                                                 and profitability.
          GLOBAL
        ACQUISITIONS


    1
     See non-GAAP reconciliation tables.



markets, oil volatility is making our                     two decades of experience in the       positions in all of our markets with
costs unpredictable, and the housing                      industry and joined Mohawk in          substantial resources, a broader
markets in many regions are under                         2005 with the Unilin acquisition.      product portfolio and a more diverse
pressure. Although our outlook is                         Paul previously led the flooring       geographic footprint.
cautious because of these issues, we                      business for our Flooring Rest of
expect our results to improve as we                       World segment and, earlier in his      To our shareholders, customers
progress through the year.                                Mohawk career, he led our U.S. hard    and employees, we appreciate your
                                                          surface business. He has changed the   dedication and continued support,
During 2018, we announced two                             management structure to improve        which equip the Company to maxi-
changes within our senior leadership                      our marketing, operations and inno-    mize opportunities in challenging
team. After 25 years with Mohawk,                         vation for each flooring category.     conditions and to realize the potential
Frank Boykin, our CFO, will retire                                                               of those opportunities in the reward-
and continue to provide consulting                        Our 2018 results fell below the        ing times to follow.
services to benefit the business.                         standards we have established for
We are pleased to welcome Glenn                           ourselves. While many factors were
Landau as our new CFO, to lead our                        beyond our control, we are taking
strong financial team and main-                           the appropriate steps to manage
tain the high standards that Frank                        through market uncertainties, and
established during his time with us.                      we are confident our investments
Also, Paul De Cock was appointed                          and acquisitions will significantly
President of our Flooring North                           enhance our long-term business.        Jeffrey S. Lorberbaum
America segment in 2018. Paul has                         Today, our business has leading        Chairman and Chief Executive Officer



                                                                                                           2018 Annual Report           9
